In re Compartinvest, S.r.l.; — Plaintiff(s); applying for supervisory and/or remedial *968writs; Parish of Orleans, Civil District Court, Div. “G”, No. 96-20613; to the Court of Appeal, Fourth Circuit, No. 98CW-1474.
Granted. Judgment of the trial court ordering immediate production of the tapes is' vacated. Trial court is ordered to delay production of the tapes until after the deposition of Roberto Gambini has been completed. See Wolford v. JoEllen Smith Psychiatric Hospital, 96-2460 (La.5/20/97), 693 So.2d 1164. In all other respects, the application is denied.
CALOGERO, C.J., and KIMBALL, J., would deny the writ.
VICTORY, J., not on panel.